NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


WILLIAM CRESCENZO,                       )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-296
                                         )
IRENE SIMPSON, as Personal               )
Representative of Estate of              )
Herminia Quinones,                       )
                                         )
             Appellee.                   )
                                         )

Opinion filed January 4, 2019.

Appeal from the Circuit Court for
Hillsborough County; E. Lamar Battles,
Judge.

Ann M. Allison of Allison Law Group,
Temple Terrace, for Appellant.

Rory B. Weiner of Rory B. Weiner,
P. A., Brandon, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, KELLY, and ATKINSON, JJ., Concur.